UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 2, 2012 PSB Holdings, Inc. (Exact name of registrant as specified in its charter) Federal 0-50970 42-1597948 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 40 Main Street, Putnam, Connecticut 06260 (Address of principal executive offices) (Zip Code) (860) 928-6501 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CRF 240.13e-4(c)) Item5.07Submission of Matters to a Vote of Security Holders (a) The annual meeting of the shareholders of PSB Holdings, Inc. was held on November 2, 2012. (b) The matters considered and voted on by the shareholders at the annual meeting and thevote of the shareholders were as follows: 1. The following individuals were elected as directors, each for a three-year term, by the following vote: Shares Votes Broker Voted For Withheld Non-Votes Richard A. Loomis Thomas A. Borner John P. Miller 2.The appointment of Wolf & Company, P.C. as independent registered public accounting firm for the fiscal year ending June 30, 2013 was ratified by the shareholders by the following vote: Shares Voted Shares Voted For Against Abstentions There were no broker non-votes on the proposal. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. PSB HOLDINGS, INC. Date: November 5, 2012 By: /s/ Robert J. Halloran, Jr. Robert J. Halloran, Jr. Executive Vice-President and Chief Financial Officer
